Citation Nr: 0834256	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for left arm numbness.

3.  Entitlement to service connection for astigmatic 
presbyopia (claimed as blurred vision).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran provided testimony 
during a June 2008 hearing before the undersigned Veterans 
Law Judge of the Board at the RO.

The claims for service connection for headaches, left arm 
numbness, presbyopia/blurred vision, and a cervical spine 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a cervical spine condition was 
denied in June 2002.  The veteran did not appeal.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has been received.  

CONCLUSIONS OF LAW

1.  The RO's June 2002 decision denying service connection 
for a cervical spine disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.1103 (2007).

2.  The evidence received since the June 2002 denial of 
service connection for a cervical spine disorder is new and 
material, and the veteran's claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
However, as a result of the decision to grant the veteran's 
petition to reopen his claim for service connection for a 
cervical spine disorder, any failure to notify or assist this 
claim under the VCAA cannot be considered prejudicial to the 
veteran.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO found in June 2002 that service connection was not 
warranted for a cervical spine disability because service 
medical records were negative for a cervical spine condition 
and there was no post-service medical evidence of a cervical 
spine 



condition.  The veteran did not appeal.  Thus, the June 2002 
rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

At the time of the June 2002 decision, the veteran stated 
that he was struck in the back of the neck with a beer bottle 
during service and was treated at the Stuttgart Army 
Hospital.  His service separation examination in February 
1979 showed a scar on the left side of his neck.  After 
service, the veteran was afforded a VA examination in March 
1980 at which time x-rays of the cervical spine showed 
straightening of the cervical spine lordosis and no 
significant bone changes or soft tissue calcifications.  

The veteran applied to reopen his claim in December 2004.  
Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

Evidence obtained since the June 2002 RO decision includes x-
rays in December 1990 showing possible mild cervical muscle 
spasm or chronic myofibrositis.  Magnetic resonance imaging 
(MRI) in December 2006 showed reversal of the normal lordosis 
with mild kyphosis with C3-4 and findings of disc disease.  A 
scar was observed on the back of the veteran's neck during 
his June 2008 hearing.  This evidence is new and material, as 
a current disorder was not shown at the time of the June 2002 
decision.  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  



ORDER

New and material evidence having been submitted, the claim 
for service connection for a cervical spine disorder is 
reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

The veteran testified in June 2008 that all of his claimed 
disabilities are due to an injury which occurred during 
service when he was hit in the head with a beer bottle.  He 
said that he was treated for this injury, which required 
stitches, at the Army Hospital in Stuttgart, Germany, in 
November 1978.  He reported that he was not rendered 
unconscious from the injury.  His separation examination in 
February 1979 showed a scar on the left side of his neck, 
which was also observed at the time of his hearing in June 
2008.  

After service, the veteran was afforded a VA examination in 
March 1980 at which time x-rays of the cervical spine showed 
straightening of the cervical spine lordosis and no 
significant bone changes or soft tissue calcifications.  
Thereafter, x-rays in December 1990 showed possible mild 
cervical muscle spasm or chronic myofibrositis.  Magnetic 
resonance imaging (MRI) in December 2006 showed reversal of 
the normal lordosis with mild kyphosis with C3-4 and findings 
of disc disease.  

The veteran has stated that he has suffered from headaches, 
blurred vision, and left arm numbness since his claimed in-
service injury.  At his hearing in June 2008, he stated that 
he was treated for his claimed disabilities at the Haley VA 
treatment facility in Tampa in June or July 1980.  He said 
that he started receiving treatment at the Bay Pines Hospital 
six months later.  These records should be obtained on 
remand, and the veteran should be afforded appropriate VA 
examinations.  See 38 C.F.R. § 3.159(c)(4).  

As the case must be remanded for the foregoing reasons, a 
search for any additional service medical records should be 
made and the veteran should be asked to identify any recent 
treatment facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete service 
medical records, including clinical 
records, from the National Personnel 
Records Center (NPRC) and/or any other 
appropriate source.  The veteran reported 
that he was treated for an injury to his 
neck at the Army Hospital in Stuttgart, 
Germany, in approximately November 1978, 
and a request should be specifically made 
for these records.  If additional records 
are not available, a negative reply must 
be provided.

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
the Bay Pines and Tampa VA treatment 
facilities, dated from January 1980 to 
November 2001.

3.  Ask the veteran to identify all VA and 
non-VA medical facilities where he has 
been treated for his claimed disabilities 
since December 2006, and make arrangements 
to obtain any records that he adequately 
identifies.  

4.  Thereafter, schedule the veteran for 
appropriate VA examination(s).  The claims 
folder must be made available to the 
examiner(s) and review of the folder 
should be noted.  All indicated tests and 
studies should be performed. 

The examiner(s) is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any eye, left arm, 
headache, and neck disorders found to be 
present. 

The examiner(s) should state whether it is 
at least as likely as not (i.e., at least 
a 50 percent probability) that any current 
eye disorder, disability manifested by 
left arm numbness, headache disorder, 
and/or cervical spine disorder had its 
onset during active service or is related 
to any in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

4.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC), and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


